Title: To Benjamin Franklin from ——— de Reine, 1 May 1778: résumé
From: Reine, —— de
To: Franklin, Benjamin


<Versailles, May 1, 1778, in French: My old friend Brisson will look over my letter before forwarding it. Enclosed are some nabob or fine rice and a hundred beans from the Cape of Good Hope, the best legume of their kind. [Detailed instructions follow for planting the rice and beans, then a discussion of pounding coffee in a mortar instead of grinding it, next an explanation of how to cook the rice and make bread out of it. The final section, apparently drawn from a letter to Sartine in February, deals with mitigating the effects of gun smoke during naval battle: strong liquor is dangerous to the sailors and marines, and the best refreshment is sweetened coffee laced with brandy. This drink builds courage, clears the mind, gives maximum strength, whips up the blood, and does away with scurvy.] Experience has taught me. In my times in the Indies I used to breakfast with my white men on a bowl of strong coffee with rice, sugar, a bottle or two of brandy depending on the number of people, and when possible one or two dozen egg yolks well beaten. With this start I could roam the woods all day in search of runaway slaves, and no one was hungry or thirsty.>
